ORDER

PER CURIAM.
Union Electric Company d/b/a Ameren-UE (“AmerenUE”) appeals from a trial court judgment granting summary judgment to Hartford Casualty and Insurance Company (“Hartford”) and finding that the policy did not cover AmerenUE’s claims. AmerenUE contends that the trial court erred in determining: that the claim did not involve an “occurrence” because there was no evidence that Taylor’s acts were intentional; that no “bodily injury” claim was made because “mental anguish” was included in the definition of “bodily injury” in the policy and that no coverage existed under the personal and advertising provisions of the policy because the claims against AmerenUE were based on Amer-enUE’s actions and not CCI’s.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).